Citation Nr: 0730588	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-14 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected benefits in the original calculated 
amount of $15,077.00, recalculated in the amount of 
$15,952.00, to include the question of whether the debt was 
properly created.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 decision by the 
Committee on Waivers and Compromises (Committee) that denied 
waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $15,077.00.  The appellant 
filed a notice of disagreement (NOD) in September 2004, and 
the RO issued a statement of the case (SOC) in March 2005.  
The appellant filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in March 2005.

A December 2005 supplemental SOC (SSOC) shows that by 
adjustment actions in June 2004 and May 2005, the amount of 
the overpayment was increased to $15,952.00

In August 2007, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record. 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
is not applicable to cases involving waiver of indebtedness.  
See Barger v. Principi, 16 Vet. App. 132 (2002).  That 
notwithstanding, the Board's review of the claims file 
reveals that additional RO action on the claim on appeal is 
warranted.

The veteran was awarded nonservice-connected pension benefits 
effective in October 2002; the monthly pension amount was 
based on reported annual income of $725 from wages from his 
spouse.  Those benefits were terminated, effective December 
1, 2003, on the basis of information from the Social Security 
Administration (SSA) showing receipt of benefits for the 
veteran and his daughter, creating the original overpayment 
of $15,077.00.  The amount of the overpayment was increased 
to $15,952 on the basis of a May 2006 adjustment action by 
the RO.  

The November 2004 SOC indicates that VA received an 
Eligibility Verification Report (EVR) from the veteran in 
January 2004 showing the receipt of SSA benefits and also 
indicating gross wages of $12,79.58 in 2003 and $7,555.00 in 
2004 for his spouse, not previously reported.  In addition, 
it was indicated that a March 2004 SSA report detailed lump 
sum payments and increased benefit payments to the veteran, 
not previously reported.  The overpayment in this case was 
created because of the veteran's failure to report all Social 
Security income and the correct amount of wages earned by the 
veteran's spouse.  

A number of the documents pertinent to the appeal are not 
included in the claims file, although they were apparently of 
record at the time of the issuance of the November 2004 SOC.  
These include the January 2004 EVR, the March 2004 SSA 
report, the March 2004 RO letters notifying the veteran of 
the adjustment of his pension benefits and the May 2004 
Financial Status Report submitted by the veteran detailing 
his income and expenses. 

This evidence is relevant to the consideration of whether the 
debt was properly created and of whether repayment of 
indebtedness would violate principles of equity and good 
conscience under § 1.965(a) and must be associated with the 
claims filer and reconsidered by the RO prior to further 
appellate consideration by the Board. 

The Board also points out that, during the August 2007 
hearing, the appellant's representative raised a question as 
to whether the debt in this case was properly created.  The 
Board notes that, when the validity of a debt is challenged, 
a threshold determination must be made on that question prior 
to a decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 
1.911(c) (2007); VAOPGCPREC 6-98 (Apr. 24, 1998).  
Accordingly, the issue on appeal has been expanded to include 
this question (as reflected on the title page), and the RO 
must adjudicate the expanded issue, in the first instance.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the

1.  The RO should locate and associate 
with the claims file the January 2004 
EVR, the March 2004 SSA report, the March 
2004 RO letters notifying the veteran of 
the adjustment of his pension benefits 
and the May 2004 Financial Status Report 
submitted by the veteran detailing his 
income and expenses.

2.  An up-to-date financial status report 
should be obtained from the veteran and 
associated with the claims file.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim of 
entitlement to a waiver of recovery of an 
overpayment of nonservice-connected 
benefits in the original calculated 
amount of $15,077.00, recalculated in the 
amount of $15,952.00, to include the 
question of whether the debt was properly 
created, in light of all pertinent 
evidence and legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


